—■ Resettled order entered on January 3, 1963, directing plaintiff to post security for costs in the amount of $2,500, unanimously modified, with $20 costs and disbursements to appellant, to reduce the amount to $250, without prejudice to the right of defendant to move at any stage of the action upon a proper showing to require plaintiff to furnish additional security. Defendant originally moved pursuant to sections 1522 and 1524 of the Civil Practice Act to require plaintiff to give security for costs. The provisions of these sections limited the amount of security to $250. Such relief was granted in the original order. Defendant thereafter moved to resettle the order so as to fix the amount of security in the sum of $2,500. The granting of such relief under the guise of resettling the order was improper (Matter of Bausch, 281 App. Div. 544). Security in excess of $250 could have been granted only under the provisions of section 1528 and such was never requested by defendant in its original motion. Defendant is not assisted by the consolidated provisions of article 85 of the Civil Practice Law and Rules as it has made no adequate showing that security in excess of $250 should be required. Concur — Botein, P. J., Yalente, McNally, Eager and Bastow, JJ.